Citation Nr: 0205148	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from August 1966 to June 
1968 and from August 1968 to August 1972.

In April 1988 the Board of Veterans' Appeals (Board) affirmed 
a disallowance by the Veterans Administration (now, 
Department of Veterans Affairs) (VA) New York, New York, 
regional office (RO) of the appellant's claim of entitlement 
to service connection for PTSD.  In March 1991 the Board 
affirmed a rating decision finding the appellant had not 
submitted new and material evidence creating a new factual 
basis to reopen and allow a previously disallowed claim for 
service connection for PTSD.  This appeal is from a March 
1994 New York, New York, RO decision that the previously 
disallowed claim for service connection for PTSD could not be 
reopened because new and material evidence in the claim had 
not been presented or secured.  The Chicago, Illinois, RO how 
has jurisdiction of the claim.

The Board issued a decision in this appeal in July 1998.  
Subsequently, the United States Court of Appeals for the 
Federal Circuit held invalid a standard of legal analysis the 
Board applied in the July 1998 decision.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In December 1998, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) granted VA General 
Counsel's unopposed motion to vacate and remand the Board's 
decision for the Board to apply the law as articulated in 
Hodge.

In July 1999, the Board issued another decision in this 
appeal, which the appellant appealed to the Court. In June 
2001, the Court remanded the case to the Board for another 
decision, taking into account the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) and all other applicable laws and regulations.

The Court's order also ruled that the appellant could submit 
additional evidence and argument in support of his claim.  
The Board so informed him of that right in a letter of 
December 2001.  The veteran has responded through counsel.

It appears from a November 1995 statement that the appellant 
seeks to reopen his claim for service connection for 
schizophrenia.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied the appellant's 
claim for service connection for PTSD in March 1991.

2.  A lay statement not of record in 1991 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The appellant's testimony regarding alleged stressors 
experienced in service is incredible.

4.  The October 1998 lay statement purporting to corroborate 
testimony of the appellant is incredible and does not 
establish that any stressor occurred.

5.  The appellant did not engage in combat with the enemy and 
he did not sustain psychic trauma in service.

6.  PTSD may not be associated with the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The decision of the Board of Veterans' Appeals of March 
1991 denying service connection for PTSD is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.160(d), 20.1100 (2001).

2.  New and material evidence has been presented since March 
1991, and the claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), 3.304(d), (f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whereas all evidence of record must be considered to 
determine whether a claim must be reopened, see Evans v. 
Brown, 9 Vet. App. 273, 282-84 (1996), that evidence is 
detailed below.  Because the time of submission is a 
pertinent matter in cases seeking to reopen previously 
disallowed claims, the evidence is summarized in groupings of 
documents that were of record at the time of each prior Board 
decision, and chronologically by order of creation within 
those groups.

I.  Background

In June 1968, the appellant applied for VA disability 
compensation for a nervous disorder.  He reported having 
psychiatric treatment at Fort Ord in November 1966.

A VA summary of hospitalization in June and July 1968 showed 
a diagnosis of liver disease, with admission 10 days after 
separation from service.  The appellant reported he was a 
cook in Vietnam while stationed in the central highlands near 
Pleiku.

The appellant's DD Form 214 for service August 1966 to June 
1968 showed the veteran's only training in addition to basic 
training was an 8-week food service course.  His military 
operational specialty (MOS) was shown as 94B20, cook.  He had 
at that time 11 months, 24 days of foreign and/or sea 
service.  The form showed the appellant was entitled to 
several service awards, none of which were for participation 
in combat against hostile forces.

The appellant's DD Form 214 for the period of service August 
1968 to August 1972 showed his military specialty as 94B20, 
and Vietnam service from September 22, 1968, to September 21, 
1969.  The form showed the appellant was entitled to several 
service awards, none of which were for participation in 
combat against hostile forces.

Service health and clinical records received in September 
1968 and July 1975 were found consolidated in the claims 
folder.  A May 1966 report of examination on entrance was 
negative for any psychiatric finding.  A June 1968 medical 
history report completed for separation from service was 
marked affirmatively to show current or past "nervous 
trouble."  A medical examination report completed the same 
date was negative for psychiatric findings.  An August 1968 
medical history report completed for reenlistment was marked 
affirmatively to show current or past "nervous trouble."  
An examination report of the same date was negative for 
psychiatric findings.

A summary of hospitalization at Montgomery VA hospital in 
June 1975 showed a diagnosis of drug abuse, alcohol, 
marijuana.  The appellant reported having mental problems 
since he was in the Army.  Upon transfer to Tuskegee VA 
hospital, also in June 1975, the diagnosis was drug abuse and 
inadequate personality disorder.  Historically, he said he 
was nervous in the service.

On readmission to Tuskegee VA hospital from June to August 
1975, the diagnosis was anxiety neurosis associated with 
prolonged drug dependence.  Some evidence of a thought 
disorder was observed during hospitalization.  On readmission 
from September 1975 to January 1976 the diagnosis was anxiety 
neurosis.  The appellant complained of headaches, fainting, 
nervousness, insomnia, hearing voices, and seeing things.

On admission to Hines VA Medical Center (VAMC) in November 
1976 the diagnosis was schizophrenia, paranoid type.  He 
reported a long history of nervous problems, beginning in 
1967 while in the service.  He denied any prior alcohol or 
drug abuse.  He complained of some night awakening and 
nightmares, which were calmed with Thorazine.  He was found 
under the influence of alcohol on two occasions while 
hospitalized and was discharged to outpatient care.

On VA hospitalization at West Side VAMC from December 1976 to 
January 1977 the appellant gave a history of psychiatric 
diagnosis during a tour of duty in the service from 1970 to 
1973.  He said he had auditory hallucinations in the service 
and he gave a subsequent history of hallucinations, 
argumentativeness and suspiciousness augmented by alcohol.  
He sought hospitalization currently because of increased 
suspiciousness and bizarre behavior.  There were no 
hallucinations during hospitalization.  He returned from a 
pass intoxicated and uncooperative, with considerable 
paranoid ideation and hostile behavior.  He was discharged to 
resume work and outpatient treatment.

On VA examination in February 1977, the examiner reported he 
reviewed the appellant's VA file, noting hospital and 
outpatient treatment records.  The appellant denied using 
alcohol since 1968.  He reported nervousness since 1970.  He 
said that since 1968 he was often mixed up in his mind, 
unable to think straight, and had difficulty concentrating.  
He said people could read his mind and followed him around.  
He reported having ideas of reference since 1968 or 1969.  He 
said he heard men's voices at night and voices of people who 
were not there in the daytime.  He expressed feeling guilt 
about his military service.  The diagnoses were 
schizophrenia, paranoid type, as a maturation of previously 
diagnosed anxiety neurosis; history of alcohol and drug 
dependence.

In a December 1977 statement, the appellant reported he had 
mental hygiene treatment in Vietnam from June to August 1969 
at the 57th Medical Evacuation Hospital while assigned to the 
1st of the 29th Maintenance, 1st Logistical Command at Camp 
McDermott.  In December 1977 the National Personnel Records 
Center (NPRC), the official repository for records of 
military personnel, provided additional service medical 
records.  A clinical record cover sheet showed that in August 
1969 the appellant was assigned to the 129th Maintenance 
Support Company and that month admitted directly to the 8th 
Field Hospital because of habitual use of opium and 
marijuana.  He had been smoking 15 to 20 joints per day for 
18 months and smoking or injecting opium daily and injecting 
Methedrine about twice a week.  The hospital record noted he 
was employed as a cook at Nha Trang (MOS 94B20), with 26 1/2 
months in Vietnam.  The appellant admitted to using 
barbiturates, LSD, and DMT prior to service.  He said he used 
drugs out of boredom.  He denied addiction.  The ultimate 
diagnosis was drug habituation, opium and marijuana, chronic, 
moderate, not line of duty, existed prior to service.  He was 
treated with Thorazine and Artane, had some withdrawal 
symptoms, and was discharged from the hospital after four 
days and returned to duty with a prescription for Thorazine.  
On an August 1972 medical history completed for separation 
from service, the appellant indicated prior or current 
depression or excessive worry and nervous trouble.  He 
reported being nervous and depressed since being in the Army.  
He stated he felt much better now that he was getting out.  
The separation examination report was negative for 
psychiatric findings.

In April 1978 the appellant testified at a VA hearing in a 
claim for service connection for a nervous condition.  He 
denied neuropsychiatric problems prior to service.  He 
testified he entered the service immediately after high 
school and first had psychiatric treatment in 1967.  He said 
he was told in outpatient treatment at Fort Ord that he had a 
nervous condition.  He said he had no nervous problems during 
his first year in Vietnam when he was in the Central 
Highlands.  He said when he had outpatient treatment at Fort 
Ord it was recommended by the commanding officer because he 
was always in arguments with his superior noncommissioned 
officers.  When asked if he had any duties that might have 
made him nervous he responded he was the cook.  He said he 
had been in the service about four months when he was treated 
for nervousness.

The appellant was admitted to the Detroit Psychiatric 
Institute from February to March 1980.  The discharge summary 
shows a diagnosis of paranoid schizophrenia.

In an August 1980 statement, the appellant's grandmother said 
prior to military service the appellant had normal behavior 
for a young man, not unduly drinking, smoking, swearing or 
fighting.  Since his return from the service, he had not 
behaved in a normal manner.  She stated she knew of no cause 
for the deterioration unless it occurred during his 
experience in the Vietnam War.

On VA hospitalization in June 1980, the appellant had extreme 
looseness of association, hallucinations, and extreme anger.  
He demanded discharge before finishing treatment.  The 
diagnoses were alcohol abuse, chronic; characterological 
disorder with paranoid and infantile elements.  On 
readmission in August 1980, essentially the same diagnoses 
were given.

On hospitalization at the Montrose, New York, VA hospital in 
August 1981, the appellant complained of increased 
nervousness, agitation, belligerence, auditory and visual 
hallucinations, and paranoia since his private doctor had 
changed his medication three weeks ago.  The diagnoses were 
paranoid schizophrenia; borderline personality disorder.

The appellant testified at a VA hearing in October 1981.  A 
corrected transcript from an audio recording with numerous 
omissions is of record.  The matter at issue, as clarified by 
the appellant's representative, was service connection for 
PTSD.  The appellant testified he was in Vietnam for two 
years, during which time he was a cook.  The appellant stated 
that in service he fought with and did not get along with 
people and spoke to himself out loud.  He stated he had no 
nervous problems before service.  He said nervous problems 
began in 1967 or 1968 when he saw dead bodies carried out and 
saw a friend hurt.  Subsequently he testified that he did not 
see his friend shot, but saw him about four days afterwards.  
He stated he now had nightmares of these incidents, 
occasionally became violent and was now under treatment with 
Thorazine.

On VA examination in December 1981, the appellant reported he 
had worked as a cook in Vietnam and had never been exposed to 
battle conditions.  The examiner noted documentation in the 
appellant's VA claims folder of hospitalization in Vietnam 
for heavy drug addiction, and of heavy alcohol addiction 
since service.  The appellant's main complaint was hearing 
voices telling him he was being killed and persecuted.  He 
described vividly his preoccupation with persecution and the 
idea someone will kill him.  The examiner commented that 
reasoning with him was not possible, and that he had hardly 
any insight.  The diagnosis was schizophrenia, paranoid type; 
PTSD not found.

The appellant testified at a hearing before the Board in 
January 1983.  He stated he was treated with Librium at Fort 
Ord, which he discontinued before he went to Vietnam, but he 
was not told a diagnosis.  He had no other treatment during 
his first period of service.  He reported VA hospitalization 
after his first period of service, at which time he spoke 
with the doctors about his nervous condition and Vietnam, but 
there was no "nervous ward."  He said the hospital records 
showed he was there for a nervous condition and for 
hepatitis, but no psychiatric diagnosis was made at the VA 
hospital in 1968.  He said he was not treated for psychiatric 
complaints during his second period of service.  He stated 
that his first psychiatric treatment after service was at the 
Tuskegee VA hospital in 1975.  He said the diagnosis was for 
paranoid schizophrenia, but the diagnosis in service in 1967 
had been for anxiety.  He said his problems happened in 
Germany and he was an A-1 soldier before that.  In Germany he 
had a special court martial in 1972 and was put out of the 
service, but he appealed and won.  He said he now had the 
same problems as in 1975.  He denied having any problems 
before service, when he had many friends.  He stated that 
since service he had many problems and no friends.  He said 
he had a change of attitude in 1969.  When asked whether 
anything specific in Vietnam made him start to get nervous, 
he replied that working, bombing, war, and going outside the 
gate became no problem because he had decided that if he was 
going to die he would die, and being afraid or brave made no 
difference.  He stated he first heard voices after Vietnam, 
in Germany.  He stated that after the service he traveled 
around, heard voices, and got into trouble and was locked up 
in every state.  He stated that in Vietnam doing drugs made 
him feel better, and that he smoked some but never shot drugs 
in his veins.  He said he never had any nervous problems 
during his first tour in Vietnam, and that he smoked 
marijuana during his second tour, but not heavily, and he had 
no psychiatric treatment in service after August 1969.

In May 1984 the appellant testified at a hearing before the 
Board.  A transcript of that hearing is not of record.

Records from July to August 1984 from Creedmore Psychiatric 
Center show the appellant was admitted complaining of 
auditory hallucinations, feeling that people were after him, 
and fear that he might kill himself.  He had been drinking 
heavily prior to admission.  The appellant was told that part 
of his therapy had to include continued participation in a VA 
Vietnam Veteran's treatment group and use of Thorazine.  He 
was allowed daily passes for attendance of the Vietnam 
Veteran's group and failed to return from a pass.  The 
diagnoses were schizophrenia, paranoid type, chronic, with 
acute exacerbation; alcohol abuse, episodic type.

In October 1984 the appellant sought voluntary admission at 
Montrose VA Medical Center (MC) for drinking, drug abuse, and 
PTSD.  His last drug use had been a week prior to admission.  
During hospitalization he denied hearing voices and he had 
sleeping problems.  He was uncooperative with treatment, had 
multiple unauthorized absences, and was noted to have used 
drugs and probably alcohol while hospitalized.  He was 
discharged irregularly for drug use and uncooperativeness.  
The diagnoses were schizophrenia, paranoid type; rule out 
PTSD.

A Montrose VAMC hospital summary from May 1985 showed the 
appellant was admitted one day after discharge from the Fort 
Hamilton clinic with alleged auditory hallucinations.  He 
demanded discharge against medical advice the next day.  The 
diagnosis was chronic undifferentiated schizophrenia.  He was 
readmitted from June to July 1985, attended by Dr. F.  The 
diagnoses were chronic paranoid schizophrenia, mixed 
substance abuse, alcohol and marijuana; and antisocial 
personality disorder.  On readmission in July 1985, the 
appellant obtained diagnoses of chronic paranoid 
schizophrenia with acute exacerbation; mixed substance abuse; 
and antisocial personality disorder, discharged against 
medical advice.

In November 1985 the appellant testified at a VA hearing.  He 
reiterated his history of two periods of service in Vietnam 
and denied alcohol or drug use prior to service.  When asked 
about incidents in Vietnam that he considered life 
threatening, he spoke about the Tet offensive of November 
1968 to January 1969, when he was under heavy fire.  He said 
the enemy overran Pleiku.  He stated his MOS was truck 
driver, transportation.  He stated he was on a convoy from 
Camp Holloway, and that if the Green Beret could not get 
"them" out, "we would have to go in."  He said he lost a 
good friend, Sergeant D-----, who was hit five times with an 
"AK."  He stated he loaded dead and wounded.  These things 
were said to have happened from November 1967 to January 
1968.  He stated he was bombed while stationed at a firebase 
at Camp Holloway, which was overrun by Viet Cong.  He said 
they held the camp for three days.  He said he was a truck 
driver on supply runs.  He said he was shot at many times, 
and the truck was hit, although he was not.  He said he first 
took drugs (LSD) at Fort Ord, and he used no alcohol before 
service.  He said he started drugs in Vietnam because he was 
scared all the time.  He stated he now had hyper-alertness, 
startle responses, and inability to sleep; he awakened 
screaming or in a sweat from nightmares of shooting and not 
hitting anything.  He reported feeling guilty and wishing he 
was dead; he reported trying to kill himself.  He reported 
poor concentration.  He said if he went out, it would be to a 
party with his family, but he did not associate with 
different people.  He said he was first hospitalized in 
Tuskegee VA Hospital (VAH) in 1974 after he got out of the 
service, for fighting all the time for no reason.  He said he 
shot a man in Selma, but the police put him in treatment 
rather than in jail.  He stated he had flashbacks and trances 
in which he was back in Vietnam, and he took drugs to deal 
with his fear of combat.  He reported treatment at Hines VAH 
in 1975 or 1976.  He stated he first heard of PTSD from Dr. 
G. in Montrose VAH in 1980, who had explained that post-
traumatic stress was listed as paranoid schizophrenic stress 
disorder.  He said had answered 300 questions and been told 
he had PTSD.  He said Dr. F. at VA outpatient clinic (VAOPC) 
in Brooklyn had diagnosed PTSD, but he "went off" on the 
doctor and was not admitted to the stress program.  He stated 
he was hospitalized at St. Vincent's in August and September 
1985, originally for alcohol treatment, then for PTSD.  He 
stated the Fort Hamilton VAMC in Brooklyn had diagnosed PTSD, 
as had Montrose VAMC during treatment from April to May 1985.

In October 1986 NPRC responded to a VA request for records of 
psychiatric treatment of the appellant at Fort Ord in 1967.  
The NPRC response listed a history of its multiple responses 
to VA requests from September 1968 to the present for the 
appellant's service medical records, including any from Fort 
Ord.  In December 1986, the Silas B. Hays Army Community 
Hospital at Fort Ord responded negatively to a VA request for 
medical records of the appellant from 1966 to 1969.

In February 1987 the U.S. Armed Services Center for Research 
of Unit Records (CRUR) (formerly designated the U.S. Army and 
Joint Services Environmental Support Group (ESG)) responded 
to the appellant's request for information pertinent to his 
PTSD claim.  CRUR provided an extract from a 4th Infantry 
Division Operational Report - Lessons Learned (OR-LL) for the 
period ending January 31, 1968, describing division 
operations during the Tet offensive, and an extract 
describing Military Police operations in the Pleiku area 
during "Tet."    The extract showed that Camp Holloway 
received a mortar attack on January 30, 1968.  CRUR stated it 
was unable to locate any information concerning the Sergeant 
D----- referenced in the appellant's request for information.

The 4th Infantry Division OR-LL reported that enemy activity 
was light at Pleiku, except during Tet at the end of the 
reporting period.  Pleiku City was attacked on two occasions 
with 122mm rockets and there was a sharp increase in mining 
and anti-aircraft incidents.  The enemy attacked Pleiku 
January 30, 1968, with a multi-battalion assault.  The 
division had 328 contacts with enemy forces, of which 32 
involved enemy forces of platoon or larger size.  In December 
1967 there were increased harassing activities against 
villages in Pleiku Province.  There was a series of enemy 
ambushes along Highway 19E.  Early in January, captured 
documents foretold of a large-scale enemy offensive in and 
around Pleiku City during the Tet.  Specifically stated 
targets for ground attack with rocket support were the 
airfields, police posts, the radio stations, the electric 
power plant, and the bank.  Some enemy troops were to 
infiltrate the city to facilitate rapid seizure of the city 
by attacking troops.  On January 20, 1968, there was the 
third enemy rocket attack on military installations near 
Pleiku City.  The Tet offensive began early on January 30, 
1968, with mortar attacks on New Pleiku Air Force Base, 3d 
Army of the Republic of Vietnam (ARVN) Cavalry Headquarters, 
and Camp Holloway, and a rocket attack on the 71st Evacuation 
Hospital.  Following the indirect fire attacks, enemy ground 
elements, many of which had previously infiltrated the city, 
launched attacks on selected targets throughout the city.  
The enemy was forced to withdraw on the evening of January 
30, after achieving limited success during the day.  The next 
night an enemy assault was driven back with the aid of 
artillery and gunships.  On January 30, 1968, sweeping 
operations were initiated in Pleiku City by air assault, 
tank, and other ground elements, including combat engineers, 
and completed the afternoon of February 1, 1968.  Tanks from 
the 1st Battalion 69th Armor and two companies from the 4th 
Engineer Battalion were sent into the city January 30th.  
Street fighting continued throughout the day and the southern 
portion of the city was extensively damaged by fire.  U.S. 
and ARVN losses were eight KIA and 47 WIA.  Administratively, 
resupply was accomplished by land convoys from base camp, and 
included a hot noon meal on February 1, 1968.  The report of 
military police operation in Pleiku City stated that street 
fighting with numerous incidents of sniping was reported 
during the week following January 30, and enemy contact 
ceased completely on February 7, 1968, when normal military 
police operations were resumed.

On January 30, 1968, at 3:05 am, Camp Holloway was attacked 
by an estimated reinforced company using small arms, 
automatic weapons, and mortars.  The enemy was unable to 
penetrate the perimeter, but 13 helicopters were damaged.  
The report made no mention of American casualties at Camp 
Holloway.  The location of headquarters for the 4th Infantry 
Division is not identified as Camp Holloway or otherwise 
mentioned in the report.

In December 1987, the veteran submitted VA outpatient records 
of May 1985 showing a referral for admission screening for a 
Vietnam veterans extended treatment program.  The screening 
report stated the referral was inappropriate because active 
psychosis was an absolute contraindication to treatment in 
that unit.  The appellant was said to show severe 
circumstantiality, very loose associations, and grandiose and 
persecutory ideation.  The appellant was re-evaluated in 
January 1987 and felt still an inappropriate candidate for 
the program because there had been no change in his mental 
status.

On VA examination in October 1987, the appellant was 
described as a combat veteran with rage outbursts without 
provocation.  Historically, the appellant reported two tours 
of duty in Vietnam of one year each.  His family reported he 
had no family problems before serving in the 4th Infantry 
Division, but on return he had frequent nightmares, 
flashbacks, violent rage outbursts, and panic reactions.  The 
appellant reported that after basic training he went to cook 
school at Fort Ord.  He reported having psychiatric treatment 
for three weeks after arguing with a superior, and that he 
did better after four months of psychotherapy.  He said his 
tours in Vietnam were from June 1967 to September 1969 in the 
central highlands, first for 358 days, then two weeks at 
home, and then 345 days.  He said he was involved in the Tet 
offensive in December 1967 in Pleiku.  He said he was 
assigned as a cook, but he was needed in a transport unit and 
was promoted from Specialist 4 to Specialist 5 and kept in 
the field where he transported civilians to fill sandbags.  
After six months in a transport division he transferred to 
reconnaissance duty, conducting reconnaissance patrols for 5 
1/2 months, locating and calling in Viet Cong positions and 
alerting battalion so they could attack.  He stated Pleiku 
was taken over by the enemy, and the infantry division could 
not go in because their weapons were too heavy.  Green Berets 
and Mike Forces went in and called in army gun ships, which 
burned down "hootches" and laundromats (homes for 
prostitutes).  A portion of Pleiku was destroyed.

The appellant said that after Pleiku, he was hospitalized for 
three months with infectious hepatitis, after which he 
returned to Vietnam.  He went to Cam Ranh Bay, then to Nha 
Trang for two weeks, then to Bame Tau, 1st Field Force.  They 
worked with "175 hausers," big guns, loading guns and 
supporting field units for nine days.  Then they returned to 
Nha Trang for the rest of the tour, which he spent in the 
kitchen as mess sergeant for nine months, until 1969.  After 
returning to the United States, he served in Germany for 
three years until August 1972; he was barred from reentering 
the service.  He stated he was suffering from severe anxiety 
and was having bad dreams, nightmares and flashbacks.  The 
appellant described the content of several bad dreams.  He 
stated he nearly killed a man in Alabama in 1974, but the 
chief of police knew his family and had him sent to Tuskegee 
VAMC for 18 months rather than jail.  He reported being 
arrested in Chicago for 1st degree murder after a man was 
killed in a poolroom with a knife, but he was not brought to 
trial for lack of evidence against him.  He reported other 
violent altercations and multiple arrests.  He and his family 
reported he had no problems growing up, and after service he 
attempted to study computers in college, but he could not 
concentrate.  He reported having progressively worse anxiety, 
nightmares, flashbacks, rage outbursts, poor relationships 
with people, and heavy drinking.  He said he could not hold a 
job.  He said his drinking became progressive in service and 
continued until the present.  The examiner's diagnoses were 
chronic PTSD, severe, secondary to tour of duty in the Army 
4th Infantry Division; chronic alcohol dependence, secondary 
to tour of duty in the Army 4th Infantry Division; and mixed 
personality disorder secondary to tour of duty in the Army.  
The examiner stated her credentials as "M.D. (Certified 
Psychiatrist)."

The appellant testified at a hearing before the Board in 
February 1988.  A transcript is not of record.

In April 1988 the Board affirmed on the merits the denial of 
service connection for PTSD.  The decision summarized the 
appellant's February 1988 hearing testimony as the 
contentions in his claim.  The appellant contended a 
psychiatric disorder began in or resulted from his service in 
Vietnam as a truck driver involved in the Tet offensive.  He 
said a good friend was killed in Vietnam, that he 
participated in loading dead and wounded soldiers, and that 
his previously diagnosed schizophrenia was actually PTSD.  
The Board stated that service connection for PTSD could be 
granted if the diagnosis is adequately established and an 
incident or incidents in service can be identified as 
precipitating a stressor or stressors.  The Board conceded 
that stress provoking incidents may have occurred during the 
Tet offensive, but it rejected the October 1987 diagnosis as 
unsupported by history or clinical findings and inconsistent 
with the existing voluminous medical record.  The Board found 
that PTSD was not demonstrated and concluded that PTSD was 
not incurred in or aggravated by wartime service.

In June 1988, the appellant requested to reopen his claim for 
service connection for PTSD.  In April 1989 he submitted a 
statement that he was in combat and currently had stress and 
flashbacks.

On VA hospitalization from March to April 1989, the appellant 
was admitted feeling agitated and upset, having just lost his 
job at a Greek restaurant.  Voices were telling him to kill 
all Greeks and anyone else left on the road.  He admitted to 
having used alcohol, crack, and heroin recently.  He was 
noted to have a long history of abusive and violent behavior, 
hearing voices that tell him to kill.  He was noted to be a 
Vietnam combat veteran, and he was preoccupied with issues of 
entitlement, feeling his case should be service connected.  
His symptoms improved during admission, and he was allowed 
passes to look for new employment.  Upon his refusal to have 
a urine test after returning from a pass, he was restricted 
for the remainder of the admission.  The diagnoses were mixed 
substance abuse (alcohol, cocaine, and heroin); episodes of 
anger and depression; and antisocial personality disorder 
with paranoid and antisocial trends.

The appellant testified at a VA hearing in December 1989.  
The issue was whether reconsideration of the claim for 
service connection for PTSD was warranted and whether there 
was a new factual basis to allow the claim.  The appellant 
asserted that alcohol and substance abuse were part of PTSD.  
The appellant testified he saw a lot of killing and dying 
during the Tet offensive.  He reported that coming back from 
Camp Holloway he was attacked at "Lakoo" [sic] province in 
April 1968, which was the worst.  He said many Vietnamese and 
soldiers were being killed, and there was much confusion, 
with the Green Berets and the "Mag Force Task," small arms, 
"we were using M16s, 45s, M60s."  He reported being 
attacked in convoy on highway 101.  He said he knew a friend 
of his, Sergeant D-----, was shot up very badly, taking about 
5 AKs; his body was deformed, and at that time he thought he 
was dead because of the way he looked.  He stated he had seen 
soldiers with their heads shot off and still moving.  He 
reported that this happened about the time many members of 
the 101st and 173rd were assassinated at Hamburger Hill.  He 
said "we" started at the bottom and worked "our" way to 
the top, with about 500 of the 101st and 500 of the 173rd 
killed, and the same number brought to the hospital.  He 
stated he was a member of "that" unit.  He reported 
difficulty adjusting since service.  He described his 
travels, interpersonal and violent altercations, and legal 
problems.  The appellant submitted copies of his DA 20s (army 
personnel records), a January 1986 VA hospital summary from 
East Orange VAMC, and a December 1989 addendum to the October 
1987 VA examination report.

The DA 20s comprised two sets for the first period of 
service, one marked "rebuilt," and one set for the second 
period of service.  Both sets for the first period show that 
from July 1, 1967, the appellant was assigned to Headquarters 
and A Company, 704th Maintenance Battalion, 4th Infantry 
Division.  One set of records shows his MOS as 94A10, Cook's 
Helper, the other shows his MOS as 94B20, Cook, from December 
12, 1966.  The DA 20s for the second period of service show 
he was in Vietnam from September 22, 1968, to September 21, 
1969, assigned as First Cook at the 129th Maintenance Support 
Company.  The records from both periods of service show the 
appellant was authorized but was not issued the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and 2 Overseas Bars.

The January 1986 East Orange VAMC discharge summary showed 
diagnoses of chronic paranoid schizophrenia with acute 
exacerbation; PTSD.  The appellant was admitted because he 
could not get Vietnam off his mind.  He reported seeing a 
killing in the subway in New York a month prior to admission, 
and having stressful memories of Vietnam ever since.  He 
stated he began drinking to get rid of the memories, and his 
mother told him he may have "stress disorder."  He said he 
was in the East Orange VAMC in 1982 for the same thing, that 
he was first hospitalized at Tuskegee VAMC in 1970, having 
been committed for nine months after killing a cellmate.  
When an examiner commented that he knew a great deal about 
stress disorder and its treatment, he replied that he had 
researched the issue and felt he needed inpatient treatment 
in a setting like the Lyons VAMC.  Psychological testing 
administered to differentiate paranoid schizophrenia from 
PTSD suggested paranoid schizophrenia was the appropriate 
diagnosis.  The discharge diagnoses were schizophrenia, 
paranoid, chronic, with acute exacerbation; PTSD.

The December 1989 addendum to the October 1987 VA examination 
report reiterated the history of the appellant's two tours of 
duty essentially as related in the original report, except 
that the veteran reported being assigned to the 1st Field 
Force loading "175 hausers" during his second tour for 90 
days, rather than the 9 days previously reported.  The 
addendum also reiterated the appellant's October 1987 report 
of post-Vietnam service, contents of nightmares, and 
interpersonal and disciplinary problems.  The report 
summarized the appellant's treatment history, noting that he 
had been drug and alcohol free since detoxification in August 
1989.  The physician reported the appellant continued to have 
nightmares and to relive his Vietnam experience with 
flashbacks provoked by hearing foreign languages on the train 
and believing he was back in Vietnam.  He said he had been 
told that he had talked aloud about Vietnam while on the 
train, was taken off the train by transit police, and was 
given a summons to appear in court.  He reported he had twice 
been taken to Creedmore State Hospital and after treatment 
been referred to Queens VAOPC.  The physician noted that the 
appellant had isolated himself from his family for three 
years upon returning home from Vietnam.  She stated that he 
experienced numbing, nightmares, and rage outbursts; that he 
drank heavily and used marijuana and cocaine to decrease 
nightmares and rage outbursts; and that he hallucinated and 
engaged in violent and aggressive behaviors.  She said that 
he now was drug and alcohol free and highly motivated for 
help.  The diagnoses were chronic PTSD, severe; chronic 
alcohol and drug dependence in remission.

In March 1991 the Board affirmed the denial of service 
connection for PTSD.  The Board noted that the 1988 Board 
decision had rejected the October 1987 diagnosis of PTSD as 
not supported by historical or clinical evidence.  The March 
1991 decision found that the December 1989 addendum report 
and diagnosis, as in the October 1987 examination report, 
again relied on an unreliable history provided by the 
appellant.  The Board found that the appellant's accounts of 
exposure to stressful situations during service in Vietnam 
lacked credibility and concluded that the evidence submitted 
since April 1988 did not provide a new factual basis 
warranting service connection for PTSD.

On VA hospitalization from October to November 1991 the 
appellant sought detoxification from alcohol and drugs.  The 
diagnoses were alcohol dependence, chronic schizophrenia with 
acute exacerbation; and antisocial personality disorder.  
Judgment and insight were fair, and he denied homicidal and 
suicidal ideation.

The appellant sought admission to Brooklyn VAMC in March 1992 
because of depression and suicidal ideation secondary to 
substance abuse.  He became very demanding and belligerent 
with the staff, demanding they take care of his PTSD.  The 
diagnoses were marijuana abuse and alcohol intoxication; and 
personality disorder, not otherwise specified.

In July 1992 the appellant appeared at the Brooklyn VAMC 
emergency room exhibiting bizarre behavior and talking about 
killing "VC."  The problems reportedly began three weeks 
before when his brother-in-law demanded that he leave the 
brother-in-law's apartment after they fought.  He had been 
drinking alcohol and using cocaine frequently.  He had been 
non-compliant with his outpatient treatment for months.  On 
mental status examination he was oriented, without 
hallucinations or other sign of thought disorder, without 
suicidal ideation and without homicidal ideation about the 
Viet Cong or anyone else.  He was completely cognitively 
intact.  The impression was polysubstance abuse (alcohol and 
cocaine) and malingering (regarding initial complaint of 
homicidality); personality disorder, not otherwise specified, 
with antisocial, borderline, and narcissistic features.  The 
appellant refused any treatment plan except admission.

In three sessions in November 1992, the appellant obtained a 
private psychiatric evaluation from E. Mujica, M.D.  The 
appellant had a history of psychiatric disturbance dating 
from his participation in the armed services.  Since his 
discharge in 1972, he reported numerous hospitalizations for 
treatment of acute symptoms including marked anxiety, 
aggressive behavior, insomnia, and auditory command 
hallucinations, usually accompanied by alcohol abuse, with 
acute episodes about monthly.  The appellant was said to 
appear to suffer from a personality disorder exacerbated by 
PTSD and alcohol abuse.  The appellant reported frequent 
flashbacks of past combat experience, both when sober and 
when drunk.  The appellant reported having advanced infantry 
[sic] training at Fort Ord during which he received 
psychotherapy three times a week for six weeks after he 
argued with a superior.  He said that during his first 
Vietnam tour he drove a truck, worked in the mess hall, and 
performed "recon missions" for four months.  Those missions 
involved entering combat areas heavily surrounded by enemy 
forces to report their positions for artillery attacks.  He 
stated he was very afraid he was going to die.  He said the 
missions were for three to five days, with groups of six men, 
and they were not to attack the enemy, only observe them.  
Upon completing his reconnaissance assignment, he returned to 
"truck work."  He returned to the United States in 1968 
upon completion of his service, became very sick with 
hepatitis contracted in Vietnam, and after three months of VA 
hospitalization he reenlisted.

The appellant said that shortly after his return to Vietnam 
he was assigned to a heavy-artillery base, which was highly 
stressful, physically and emotionally.  After that, he was a 
mess sergeant in Nha Trang for the remainder of his tour.  
During subsequent duty as a mess sergeant in Germany, he said 
he developed increasingly severe anxiety symptoms, with 
frequent nightmares with anxiety-provoking themes of military 
experiences.  Dr. Mujica commented there was some indication 
the appellant responded with increased alcohol abuse during 
that period and had increased difficulty getting along with 
others, especially commanding officers.  After service, he 
was unable to make an adequate emotional adjustment, and was 
able to work for only brief periods.  The appellant reported 
multiple and continuing periods of hospitalization in 
Chicago, Detroit, Alabama, and New York.  Typically, he would 
report to a hospital emergency room, often intoxicated with 
alcohol; presenting symptoms including auditory 
hallucinations, paranoid ideation, heightened arousal, and 
increased aggressiveness.  The episodes would sometimes be 
triggered by environmental stressors in conjunction with 
traumatic memories and anxiety reactions associated with his 
Vietnam experience.

The doctor felt the appellant's aggressive behavior and 
tendency toward splitting as a major defense appeared to have 
been exacerbated by his military training and combat 
experience, with certain tendencies towards hostility and 
difficulty coping with stress shown by his psychiatric 
treatment while stationed in California in 1966.  He felt 
that the reconnaissance experience in Vietnam during the 
appellant's first tour set the stage for the development of 
acute anxiety reaction with feelings of hopelessness, which 
later grew to become the core of current episodes of 
generalized anxiety and decompensation.  During his 
reconnaissance missions he was stationed in combat areas 
densely populated by the enemy where he felt like a target, 
unable to defend himself, having to brave enemy fire, while 
knowing well that he was outnumbered and likely to die should 
he attempt to counterattack.  This combination of heightened 
anxiety, fear of attack by others, and defenselessness 
continued to be important characteristics of his current 
symptomatic episodes.

Dr. Mujica's diagnostic impression of the appellant was of 
characterological deficits in personality functioning 
associated with immature, impulsive and borderline 
personalities.  Prominent symptoms characteristic of PTSD 
were also present, including recurrent depressive and anxiety 
reactions in association with recollections of wartime 
experience, recurrent distressing dreams of these 
experiences, and intense distress when exposed to situations 
which are reminiscent of the traumatic experiences he had, 
especially loud sounds reminiscent of gunfire.  The doctor 
articulated multiple other symptoms of the appellant 
consistent with PTSD, and said his alcohol abuse was also a 
common complication of PTSD that also undermined his social 
functioning.  The doctor stated that the appellant's 
statements and review of records of prior hospitalizations 
showed that auditory hallucinations were not prominent or 
persistent and therefore did not meet the criteria for 
diagnosis if schizophrenia.  He opined that the symptoms 
could be understood as secondary symptoms, brought about by 
weakening of reality testing and other ego functions due to 
the recurrent disruptive anxiety, which constituted a central 
component of his PTSD.

A January 1994 statement from the appellant's treating 
psychiatrist at Brooklyn VAOPC stated that the appellant was 
under daily care and treatment in the Mental Illness Chemical 
Abuse Program where he was cooperative with his treatment 
plan.  He was said to be suffering from PTSD with a history 
of cocaine dependence and alcohol abuse.  The appellant was 
said to have been cocaine free since 1989, and alcohol free 
for about four months and prior to that for seven months.  
The statement said the appellant was diagnosed with PTSD in 
1982 at Montrose VAMC.

In September 1995, USASCRUR responded to the appellant's 
request for information concerning his PTSD claim.  OR-LLs 
from the 4th Infantry Division and the I Field Force, Vietnam 
(IFFV) for the period April 30 to October 31, 1968, showed 
that Pleiku Air Base received several mortar/rocket attacks 
on May 5, 1968, and that during September 1968 the Nha Trang 
air base was involved in three standoff attacks resulting in 
11 airmen wounded and damage to several aircraft.  U.S. Army 
records showed Nha Trang as the base camp location for the 
IFFV.  Attacks against Fire Support Base (FSB) Banita could 
not be documented.  USASCRUR advised the appellant that to do 
further research concerning specific combat incidents he must 
provide the most specific date possible, the type and 
location of the incident, numbers and full names of 
casualties, unit designations to the company level, and 
identification of other units involved.

The appellant annotated the margins of several pages of OR-
LLs, marking "vet," "vet here," "during recon," or 
"here" next to various incidents reported.  Specifically, 
he indicated his presence on March 26, 1968, during an attack 
on the 3rd Battalion, 8th Infantry FSB, just east of the Plei 
Trap road, in which the enemy temporarily breached the 
perimeter, but could not overrun the position, and was 
repulsed with heavy losses.  The appellant indicated he was 
present in Pleiku province on March 4, 1968, when an element 
of a 122-mm rocket unit attacked Camp Enari from the east, 
and on March 16, 1968, when a company-sized element attacked 
Camp Enari from the southwest.  He noted that during recon he 
was at Kontum City when the assault against the city began 
with mortar and rocket attacks January 30, 1968, and 
continued through the next day with numerous attacks repelled 
and 10 percent of the city destroyed from January 30 to 
February 4, 1968.  Also, the OR-LLs reported a January 30, 
1968, rocket attack on the ARVN compound at Camp Holloway, 
and a breach of the camp perimeter on February 1, 1968, which 
set a truck afire and wounded five U.S. personnel.  The 
appellant did not indicate his presence at any combat actions 
reported in the 4th Infantry Division OR-LL ending July 31, 
1968, or in the IFFV OR-LL ending October 31, 1968.

In a November 1995 statement in support of his claim the 
appellant reported his several psychiatric symptoms.  He 
stated that without medication he hears voices of people he 
knew in the military.

In a March 1996 statement, the Chief, Medical Administration 
Service, NYVAMC, reported that the appellant's attending VA 
physician reported that the appellant attends the NYVAMC PTSD 
clinic for a diagnosis of PTSD.  He was reported to 
experience severe symptoms of PTSD including daily intrusive 
thoughts of his Vietnam combat experiences, intense 
flashbacks, frequent rage attacks, exaggerated startle 
response, and severe insomnia with frequent nightmares of 
Vietnam.  He was noted to attend a weekly group therapy for 
Vietnam combat veterans with PTSD.  In a July 1996 report, 
his treating VA physician stated the appellant was a combat 
veteran who served in the 4th Infantry Division from 1967 to 
1968 and sustained significant combat exposure (firefights, 
etc.), especially during the Tet offensive when Pleiku was 
overrun and he lost many friends and was exposed to many 
casualties and bodies.

A November 1996 statement from the NYVAMC chief of the 
Medical Administration Service reported a statement obtained 
from the attending nurse in the veteran's treatment program 
essentially the information reported by the treating 
physician in March 1996, also relating symptoms and behaviors 
to the appellant's "intense combat exposure" in Vietnam.

VA outpatient treatment notes from December 1995 to November 
1996 show the appellant's diagnosis as PTSD and polysubstance 
abuse in remission and participation in individual and group 
therapy.  In April 1996 it was noted he was recently out of 
jail for an assault with a knife and resisting arrest after 
drinking for the first time in months, by the appellant's 
report.  In July 1996 he came to the clinic intoxicated and 
was asked to leave.

On VA examination in November 1996 the appellant reported 
serving two tours in Vietnam, June 1967 to June 1968 as an 
infantryman (11B) and September 1968 to September 1969 as a 
cook (94B) assigned to a Long Range Reconnaissance Patrol 
Unit (LRRP).  He described as stressors being at Pleiku when 
it was overrun, and seeing dead, burned, dismembered 
children; the loss of friends, especially a first sergeant 
killed in front of him; fire fights on Dragon Mountain; lots 
of shelling and bombing; having to set up Claymore mines; and 
pulling perimeter guard.  He stated he was in a convoy hit by 
sniper fire.  He said he could still smell burned bodies.  
The examiner noted his reported symptoms.  The diagnoses were 
paranoid schizophrenia and chronic, severe PTSD, which the 
examiner said appeared to be a result of his military service 
in Vietnam.

On VA examination in February 1997 the examiner reviewed and 
commented on the appellant's past psychiatric treatment and 
diagnoses.  The examiner noted a prior Board finding that 
there was no evidence of the appellant having been in the 
places in Vietnam he reported at the times he reported.  The 
appellant reported that he was in AIT (advanced individual 
training) at Fort Ord for four months and started jump 
school, which he did not finish.  He said he was sent to 
Vietnam in June 1967 as part of an infantry reconnaissance 
unit.  He described feeling terrified when he first arrived 
in the Pleiku area from the replacement center in June 1967.  
He said he was required to set Claymore mines around the camp 
perimeter and there was significant shelling and bombing 
right away in June 1967 where he was stationed at Camp Enari, 
the headquarters of the 4th Infantry Division, to which he 
was assigned.  The appellant described frequent attacks by 
the Viet Cong and seeing heads blown off by .50 caliber 
machine guns.  He said after this was over he was sent to 
Kontum around December 1967, and he was still under 
firefights.  He stated that in March 1968 he had to go to 
Pleiku City because the Viet Cong had infiltrated the city, 
and that his orders were to get the Viet Cong without harming 
the South Vietnamese citizens.  He said this lasted from 
eight to 10 hours and he and his comrades were under constant 
fire attacks.  He said many men were loading dead and wounded 
into the same trucks.  He said he saw people with no 
shoulders and people being set on fire.  He said he came home 
in May 1968 and was then put in a VA hospital for hepatitis.

The appellant said that he re-enlisted for a second four year 
tour and was returned to Vietnam even though he been told he 
would not be because of his hepatitis.  He said he was 
assigned as a cook at 1st Division headquarters at Nha Trang, 
but he did not remain a cook because of his experience in 
"the boonies."  He reported he was assigned to the 1st Field 
Force dealing with big guns, 175s and 8 inches.  At that time 
he started using drugs much more and getting article 15s.  He 
said that later, in Germany, he got involved in selling 
drugs, prostitution, and the black market, got a special 
court martial and was put out of the Army.  He said he was 
told if he kept a clean civilian record for two years he 
could come back in as a sergeant, but he committed a murder 
in Chicago six months later, for which he served a nine-month 
sentence.  Since then he had never had a job or a successful 
relationship; he had five years probation for robbery; and he 
was about to go to court for assault with a knife.  The 
examiner noted the appellant's current participation in VA 
outpatient PTSD treatment.

On mental status examination, the appellant was cooperative, 
but initially angry and needed to be calmed down.  His 
thought processes were goal directed, but with evidence of 
circumstantiality, perseveration, and tangentiality.  He 
appeared to have some delusions and paranoid ideation.  He 
believed people are frequently talking behind his back, which 
he said he knew because he could just feel it.  He 
acknowledged visual hallucinations, seeing things that on 
second look were not there, and seeing people in his 
apartment who on second look were not there.  He denied 
auditory hallucinations, which he said stopped nine years 
ago.  The examiner noted the appellant's reports about drug 
use after service and its effect on the appellant.

The examiner said that regarding PTSD symptoms, the appellant 
reported walking around all night getting angry and breaking 
his family's property.  He said he often thinks about his 
military experiences and has flashbacks and nightmares three 
or four times a week.  Regarding the appellant's thought 
process, the examiner said it took almost an hour and a half 
to obtain his military history and it was difficult to 
understand the chronological order of his experience.  On 
administration of a Mississippi Scale for Vietnam PTSD, he 
obtained a score of 129, with 90 percent of Vietnam PTSD 
cases scoring over 107.

In his diagnostic impression, the examiner noted the 
appellant's multiple diagnoses over the past 20 years.  Upon 
review of the claims folder, the examiner felt the most 
consistent diagnosis was polysubstance abuse.  He also noted 
the prescription of neuroleptic medications for much of that 
time, which are typically given for psychotic disorders such 
as schizophrenia.  The examiner stated that 

[t]ypical of individuals with psychotic 
disorders, the veteran currently 
evidences paranoid, delusional[,] 
circumstantial, perseverative and 
tangential thinking.  He also describes 
symptoms that meet the criteria for PTSD.  
Despite the absence of facts supporting 
that the veteran was in Vietnam at the 
stated time, it is possible that a 
veteran who is suffering from a psychotic 
disorder and was a soldier during the 
Vietnam era could have a variety of 
anticipatory experiences intense enough 
that they could produce a PTSD reaction.

The diagnoses were polysubstance abuse, in remission; PTSD; 
schizophrenia, chronic, paranoid type.

In April 1997 VA obtained morning reports for Headquarters 
and Company A, 4th Infantry Division, for the period January 
1, 1968, to April 30, 1968.  The appellant was listed twice.  
On February 5, 1968, he departed on temporary duty to Kuala 
Lumpur for R&R (rest and recreation).  On February 13, 1968, 
he returned from Kuala Lumpur.

The appellant testified at a hearing before the Board in 
April 1998.  He stated he arrived in Vietnam in 1967 and went 
on patrols in Long Binh on the line of replacement.  He said 
the first time he was scared was when he was chosen to set up 
Claymore mines around the perimeter; he had to crawl out of 
his foxhole, set the fuses, and crawl back.  He stated his 
first tour of duty in Vietnam he was on patrol, attached to 
the 1st and 22nd in the 4th Infantry Division, "when I got 
there, when they sent me up to Pleiku."  He said he was 
really at Camp Enari, which they called Dragon Mountain, with 
the mountaineers.  He said when the enemy tried to overrun 
the camp, they blew their heads off with .50 caliber machine 
guns and then took pictures of the dead bodies with arms and 
heads lying around, which were dropped over villages to show 
what happened.  He said he was stationed there for about six 
months and then he was moved all around Vietnam during the 
Tet offensive in 1968.  He said he was always seeing dead 
bodies and getting more and more scared, and he began using 
drugs, which he never had before going to Vietnam.  He 
related that they lost over 100 soldiers the day Pleiku was 
overrun, with the dead and wounded being taken out on the 
same trucks.  He described civilian casualties and U.S. 
gunship activity in burning an area where all the drugs and 
prostitutes were.  He said he could smell dead and charred 
bodies for weeks, every time he went from Camp Enari into 
Pleiku.  He said he saw firefights when riding down the 
street.

Regarding his second tour in Vietnam, he stated he provided 
artillery support to the big guns.  He said he worked as a 
cook in Vietnam during his last nine months there.  When 
asked if he had any letters that he had written home, he 
responded that he had had a close friend whose name he 
thought was J--- D-----, who he met in Germany.

The appellant described his difficulty keeping employment and 
his inability to get along with anyone since separation from 
the service.  He reported several acts of violence and 
multiple psychiatric hospitalizations.

In further testimony about his time in Vietnam, he said his 
most traumatic experience was in Pleiku province in February 
1968 during the Tet offensive when we lost over a hundred men 
in Pleiku, and seeing dead bodies.  He said at that time, 
February to March 1968, he was stationed with the 4th 
Infantry Division, attached to the 1st Battalion and 22nd.  He 
said that at that time he was on patrol for three days at a 
time, and there was an incident about the end of February in 
which they got caught between Camp Holloway and Dragon 
Mountain.  When asked what happened in the incident, he said 
"Charlie" overran Pleiku, and "we" had to get all the 
civilians in the church yard and then they tried to get 
Charlie out.  They moved Charlie up about 50 or 75 
"clicks," and then lost so many men they decided to just 
"take it out," with gunships, which burned everybody up, 
and he could see smoke and smell the fumes from dead bodies 
for weeks every time he went through there.  He said the only 
friend he had over there that got shot up was Sergeant D-----
, who got hit "on 49 out to the 1st and 69th Convoy."  He 
said he later ran into D----- at an NCO club in France while 
the appellant was stationed in Germany after completing his 
second tour in Vietnam.

In a May 1999 letter, appellant's counsel argued that 
everything necessary to find both new and material evidence 
was already of record, and the evidence points to a grant of 
service connection.  He submitted copies of material in the 
claims folder when he wrote the letter.  Quoting the Board, 
"clinical manifestation associated with his current 
psychiatric impairment are not consistent with PTSD [sic]," 
(citation omitted), he averred that the Board's March 1991 
denial was based on the rejection of the diagnosis of PTSD.  
Referencing VA outpatient and examination reports of January 
1994, March 1996, and February 1997, he avers there is 
independent verification of stressors reported by the 
appellant.  He noted a patent error in the February 1997 VA 
examination report in the examiner's statement, "despite the 
absence of facts supporting that the Veteran was in 
Vietnam," and that certain Morning Reports indicated he was 
there.

A December 2001 statement from the VA health administrator 
who submitted statements in March and November 1997 reported 
that the veteran's medical record reflects the veteran's 
enrollment in the VAMC's PTSD clinic for six years to treat 
diagnosed PTSD.  The statement, as in March and November 
1997, reported that the veteran's PTSD "derives from his war 
experiences in Vietnam."

In a statement of December 2001, the appellant, through 
counsel, asserted that the Board should remand his case to 
the RO pursuant to the VCAA to notify the appellant of the 
evidence necessary to substantiate his claim.

The claims file now before the Board contains evidence 
apparently received by the RO prior to the Board's July 1999 
decision but that was not then in the record before the 
Board.  The Board's July 1999 decision did not mention it.  
It is not on the September 1999 certified list of evidence 
and materials the Board reviewed in July 1999.  The 
appellant's attorney did not mention it in briefs of April or 
September 2000.  This evidence was clearly received by VA 
before the Board's July 1999 decision, but the Board did not 
have notice of the existence of the evidence.  Whatever the 
circumstances that led to the omission of this evidence from 
the record before the Board, the Board's current review 
encompasses the entire record, and the appellant has not been 
prejudiced by its previous omission.

The evidence in question is an October 1998 lay statement by 
M.W., in pertinent part, as follows:

I had the pleasure to meet [the 
appellant] in 1969.  We both were a 
member of the 1st log[istical] command in 
Viet Nam.  When I first got to the Unit 
[the appellant was attached to the 1st 
Field Force in "Banmatu" [sic] Viet 
Nam, a firebase for big guns.

I served 8 months with [the appellant] 
and he talked a lot about how glad he was 
to be back at Head Quarter[s].  [He] had 
served a year with the 4th Division in 
Pleiku.  He talked about the 4th when 
Pleiku City was attacked and a lot of 
soldiers whom he had seen died, and how 
they were attacked night and day.  
. . . .  [The appellant] was a good 
soldier and he is still a good friend.

For the 15 years we have known each other 
here in New York, [the appellant] has 
never been able to keep a job.


II.  Analysis

A.  Procedure

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  It prescribed VA's 
duties of notice and assistance to claimants for VA benefits.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Neither the VCAA nor the implementing regulations had been 
enacted when the case was last before the RO, and the 
appellant's counsel seeks remand of the case to the RO for 
the RO to inform the appellant of the necessary information 
and evidence for him to submit to substantiate his claim.  
Such a remand is not necessary.  During the pendency of this 
and previous claims, the veteran has had ample notice of all 
information and evidence needed to substantiate his claim.  
VA's letter of October 12, 1984, informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection for PTSD.  The January 30, 1997, letter from the 
RO again informed the veteran in detail of the information 
necessary to substantiate his claim and of the actions VA 
could and, upon his production of the necessary information, 
would take to obtain evidence on his behalf.  The March 1994 
rating decision, of which the appellant received a copy, the 
April 1995 statement of the case, of which he received a 
copy, and discussion at the April 1998 Board hearing have all 
informed the veteran that to reopen and ultimately prevail in 
his claim, he must submit new and material evidence of the 
occurrence in Vietnam of his alleged PTSD stressors.  
Additionally, the September 1995 letter to the appellant from 
the ESG responded to his request for information to 
corroborate certain of his allegations.  It reveals that the 
veteran did and does in fact have a sophisticated 
understanding of the evidence necessary to substantiate his 
claim.  Thus, VA has in fact discharged the duty now imposed 
by the VCAA to inform the veteran of the information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The appellant is not prejudiced by the Board's consideration 
of fulfillment of the VCAA duties in the first instance, as 
the appellant has had the opportunity to address the 
requirements of the Act, and has done so through his counsel, 
and as there is no indication at all that the appellant is 
unaware of what is required to substantiate his claim or that 
any relevant evidence that may be obtained remains to be 
sought.  The requirements of the VCAA and the implementing 
regulations have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the RO 
for its consideration of the requirements of the VCAA in the 
first instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

Whereas this decision reopens the appellant's claim, VA has a 
duty to assist the appellant to obtain evidence to 
substantiate his claim and to inform him of VA inability to 
obtain evidence of which VA had notice.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  VA has afforded 
the appellant extensive assistance to obtain the evidence of 
which VA has had notice, whether in private, state, or 
federal custody.  VA has afforded the veteran multiple and 
adequate VA examinations.  It has discharged its duty to 
assist him to develop evidence in support of his claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).

VA's duty to notify the appellant of its inability to obtain 
evidence of which it has notice has also been fulfilled.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  By letter of January 1981, VA 
informed the appellant of its failure to obtain records from 
Tinley Park State Hospital.  VA informed the appellant at a 
January 1983 hearing that VA did not have records of 
purported treatment at Fort Ord, and a March 1983 
supplemental statement of the case in a then-pending claim 
revealed actions taken to obtain medical records from Fort 
Ord and, in listing the evidence obtained that did not 
include records from Fort Ord, revealed the lack of success 
in obtaining those records.  A January 1986 SSOC informed the 
veteran of VA action to obtain treatment records from St. 
Vincent's and revealed the failure to obtain those records.  
VA informed the veteran by letter of January 1987 that the 
medical facility at Fort Ord had responded negatively to VA's 
request for records.  In February 1987, the ESG informed the 
veteran's then-representative directly of the results of its 
search for records corroborative of his allegations.  The 
ESG's January 1995 letter to the appellant updated him on the 
status of that agency's search for evidence to substantiate 
his claim.  It notified him directly of the specific 
information necessary to corroborate certain of his reports.  
Cf. Cohen v. Brown, 10 Vet. App. 128 (1997) (VA frustrated 
its duty to assist by failure to inform appellant of 
additional information requested by ESG to enable additional 
search for documents corroborating appellant's assertions).  
The Board does not interpret VCAA to require redundant 
notification.  The SSOC of August 1997 informed the appellant 
of his ultimate responsibility to produce evidence, of time 
limits to produce evidence, and of the potential consequences 
of failure to produce evidence necessary to substantiate his 
claim.  Although the SSOC provided the veteran the text of 
38 C.F.R. § 3.159 then current, the regulation as amended by 
the VCAA is substantially the same regarding the ultimate 
burden of production and consequences of late or non-
production of evidence.  VA has discharged its duty to notify 
the appellant of its inability to obtain certain records.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e).)

B.  Substance

1.  New and Material Evidence

When the Board denied the appellant's claim in March 1991, 
that decision was final.  38 U.S.C.A. § 7103(a) (West Supp. 
2001); 38 C.F.R. §§ 3.160(d), 20.1100 (2001).  When the Board 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered, 38 U.S.C.A. § 7104(b) (West 1991), unless 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Although the regulatory definition of new and material 
evidence has been changed with the adoption of the VCAA 
regulations (see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)), that 
particular amendment is effective only for claims to reopen 
presented on or after August 29, 2001.  Id.  Thus the 
definition of new and material evidence on which the Board 
must rely is that in effect prior to August 29, 2001.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since March 1991 is of 
concern for the purpose of reopening this claim.

For the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Once a claim is reopened, the 
weight and credibility of the new evidence is determined in 
the context of all of the evidence, new and old.  Id.

Section 3.156(a) does not explicitly state the qualities 
evidence must have to be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  At the least, it is 
reasonable to require evidence submitted since March 1991 to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, 155 F.3d at 1363.

In the instant case, the March 1991 Board decision rejected 
the appellant's history of participation in combat and found 
his accounts of exposure to stressful situations during 
service in Vietnam incredible.  The Board rejected a VA 
diagnosis of PTSD, in part, because the diagnosis was based 
on history the Board found false.  The appellant's May 1999 
assertion that the Board denied the claim because the 
diagnosis was inconsistent with the clinical findings, and 
thus the appellant lacked new and material evidence for want 
of a diagnosis of PTSD takes the quoted passage out of 
context.  In context, it is clear that the rejection of the 
testimony and allegations of stressors and participation in 
combat underlay the rejection of the diagnosis, and was the 
finding ultimately fatal to the claim.

"[T]he specific matter under consideration," 38 C.F.R. 
§ 3.156(a), is the actual occurrence of a stressor or 
stressors in service, because that was the specific basis of 
the prior disallowance.  Evans, 9 Vet. App. at 283-84.  
Evidence will "bear directly and substantially on the 
specific matter under consideration," 38 C.F.R. § 3.156(a), 
if it "contribute[s] to a more complete picture of the 
circumstances surrounding the origin of [the] veteran's" 
psychic trauma.  Hodge, 155 F.3d at 1363.

Presuming its credibility, the October 1998 statement by M. 
W. meets the criteria for new and material evidence as set 
forth in the regulatory definition and as illustrated in 
Hodge, 155 F.3d at 1363.  The statement provides a current 
recollection of the appellant's contemporaneous accounts of 
his proximity to combat and to seeing dead and wounded.  The 
statement tends to corroborate the veteran's broad assertions 
of exposure to psychically traumatic events.  The statement 
is new and material.  38 C.F.R. § 3.156(a) (2001).  
Consequently, the claim must be reopened.  38 U.S.C.A. § 5108 
(West 1991).

The RO limited  its review to the question whether to reopen 
the previously disallowed claim.  The Board will proceed to 
consider the credibility and weight of all of the evidence.  
Review of the appellant's statements and testimony and 
information provided him by VA reveal that he is well 
informed of the laws and regulations governing entitlement to 
service connection for PTSD, and that he has in fact argued 
the merits of his claim in the context of the instant appeal.  
The Board may therefore reach the merits of the matter 
without prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

2.  Entitlement to Service Connection for PTSD

In seeking VA disability compensation for PTSD, the appellant 
seeks to establish that current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West Supp. 2001).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (2001).  

The evidentiary provisions for establishing combat-related 
service connection for PTSD are derived from the evidentiary 
provisions afforded by statute for proving service connection 
related to combat generally.  See 38 U.S.C.A. § 1154(b) (West 
1991).  In a claim for PTSD, the "injury" incurred in 
service resulting in disability is the psychic trauma, or 
stressor, that precipitated the disorder.  See 38 C.F.R. 
§ 3.304(f) (2001).

The appellant has numerous diagnoses of PTSD.  Each of them 
fundamentally relies upon the truth of the veteran's 
allegations of psychic trauma in combat in Vietnam for the 
validity of the diagnosis.  Most recently, in the statement 
of December 2001, for example, a VAMC administrator 
associated the veteran's diagnosed PTSD with "war 
experiences in Vietnam."  Where the alleged occurrence of a 
stressor is untrue, or unproven, a diagnosis of PTSD based on 
the alleged event is not probative of the incurrence of PTSD 
in service, notwithstanding that the diagnostician finds 
credible the history on which the diagnosis is predicated.  
See Cohen v. Brown, 10 Vet. App. 128 (1997) (validity of 
diagnostician's association of diagnosis of PTSD with events 
in service dependent on truth of occurrence of the specific 
events the diagnostician finds to be the precipitating 
stressors).  Prior disallowances of the appellant's claim for 
service connection for PTSD have resulted from the lack of 
corroboration of the events upon which the several diagnoses 
are predicated.

The fact of the veteran's diagnosis of PTSD is not at issue.  
If the evidence that the events that he asserts happened in 
service to precipitate PTSD show it to be as likely as not 
that they actually occurred, then he is entitled to the 
benefit of any doubt about the material issue whether the 
events occurred.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
If competent medical opinion is divided for and against 
attributing PTSD to one or more specific stressors in 
service, and the weight of that evidence is in equipoise, the 
appellant is entitled to the benefit of the doubt on the 
material question whether PTSD is attributable to an event in 
service.  Id.; Cf. Cohen, 10 Vet. App. 128 (probative value 
of medical attribution of diagnosis to cause is dependent on 
whether occurrence of specific stressor is corroborated).

If the appellant engaged in combat with the enemy, and the 
reported stressors occurred during or were related to such 
combat, then his testimony alone is sufficient to establish 
the fact of the occurrence of the stressors, unless the fact 
of the occurrence of the stressors is rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 3.304(d), (f) (2001).  The 
determinations whether any particular set of circumstances 
constitutes combat with the enemy, and whether the appellant 
is a veteran of combat with the enemy, must themselves be 
decided based on the credibility and probative value of the 
evidence in his case.  VAOPGCPREC 12-99.

No official record corroborates that the veteran was in 
combat.  Thus, the determination whether the veteran engaged 
in combat with the enemy, and ultimately whether he suffered 
the stressors he reports, rests on the credibility and 
probative weight of his testimony and the October 1998 
statement of M. W.

The appellant's multiple statements in written declarations, 
hearing testimony, and history told to mental health 
examiners asserting that he engaged in combat, came under 
fire, handled dead bodies, or engaged in other vaguely 
described activities other than his duties as a cook are 
incredible.  Incredibility is an essential characteristic of 
contradictory testimony.  The records shows a clear pattern 
of evolution in later testimony that contradicts earlier 
testimony.

In multiple contexts, prior to learning about PTSD and 
claiming entitlement to service connection for PTSD, the 
appellant stated he was a cook in Vietnam and denied 
implicitly and explicitly that he was exposed to combat 
conditions: after his first period of service, on VA 
hospitalization in June and July 1968;  during his second 
period of service, to a treating physician in August 1969 at 
the 8th Field Hospital in Vietnam; in an April 1976 VA 
hearing, when first seeking service connection for a 
psychiatric disorder, he said he was a cook when responding 
to a direct question whether he had any duties in the service 
that might have made him nervous; in an October 1981 VA 
hearing he said he served two years in Vietnam as a cook; on 
VA examination in December 1981 he said he had worked as a 
cook in Vietnam and had never been exposed to combat 
conditions.

The appellant's report of a combat history began its 
evolution when he became aware of the unique significance of 
such a history to a claim for service connection for PTSD.  
The most plausible explanation for this evolving history is a 
desire to seek gain.  The record provides no credible reason 
why the veteran would not have reported facts about his 
service in response to direct questioning prior to acquiring 
an awareness of self interest in reporting such facts.  The 
record does not show that he was reticent to discuss events 
in Vietnam, revealing them only after extensive therapy.  The 
record reveals a marked and consistent propensity at all 
times to report his military experience.  Moreover, his 
reports prior to his first PTSD claim of his activities in 
Vietnam are consistent with his official service personnel 
file, but his accounts of events in Vietnam made after 
asserting a claim for PTSD are not.  The entire evidence of 
record must be reviewed critically in adjudicating a reopened 
claim.  It is when seen in toto that the veteran's testimony 
is most incredible.

In light of the above, all of the appellant's testimony that 
he engaged in combat and suffered psychic trauma in combat 
and while under attack and while on reconnaissance missions 
and rescue missions in the jungles, in Pleiku, and in other 
locations is contradictory testimony and incredible.  He made 
all of these statements after he learned the necessary 
elements of a claim for PTSD, and they have been 
inconsistent, or at least so dynamically evolving regarding 
the intensity of his combatancy as to appear blatant 
contrivances.  Thus none of the appellant's testimony, 
including reports to physicians, is credible.  Lacking 
credibility, they cannot establish that he is a veteran of 
combat with the enemy.  Whereas he is not a veteran of 
combat, his lay testimony cannot be the "satisfactory lay 
evidence" with which a veteran of combat with the enemy can 
establish the fact of a stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The summary report of VA hospitalization in October and 
November 1991 is not probative evidence that the appellant 
sustained psychic trauma in Vietnam.  The March 1992 records 
from Brooklyn VAMC are likewise not probative of whether the 
appellant sustained psychic trauma in Vietnam.  Recording 
that he sought treatment for PTSD is not evidence that a 
stressor occurred in Vietnam.  The July 1992 VAMC emergency 
room note of the appellant's declaration of a desire to kill 
Viet Cong does not tend to prove any particular event 
occurred in Vietnam.

Dr. Mujica's November 1992 report noted several putative 
stressors reported by the appellant.  The appellant reported 
seeing dead bodies, doing reconnaissance missions and 
artillery duty, and other duties allegedly performed in 
Vietnam, specifically truck work and mess hall work.  In 
October 1981 hearing testimony, the appellant reported that 
his nervous conditions began after seeing dead bodies in 1967 
or 1968.  He reported reconnaissance patrols and artillery 
duty in the VA examination of October 1987.  The doctor, 
although speaking of the appellant's flashbacks and other 
symptoms as responses to combat experiences generally, 
specifically attributed psychic trauma to the appellant's 
experiences on reconnaissance duty.  The Board finds this 
aspect of the appellant's history particularly incredible.  
The nexus between the diagnosis and the alleged event in 
service is an after-the-fact opinion of medical nexus, which 
cannot constitute evidence of an in-service stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  Significantly, there 
is no indication that Dr. Mujica had any source of history 
other than the appellant.  Cf. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (physician's opinion in reliance on history 
from veteran not material evidence of occurrence in service 
of alleged event).  

Regarding other diagnoses of PTSD, where the appellant is not 
a veteran of combat, and his alleged stressors are not 
corroborated by credible evidence, there is little difference 
in legal effect between the medical reports diagnosing PTSD 
without relating the diagnosis to events in service, as with 
the January 1994 statement from the appellant's treating 
psychiatrist, and those medical statements that attribute the 
diagnosis of PTSD to a vague or even specific, but 
uncorroborated, stressor.

The OR-LLs secured from USASCRUR in September 1995 show only 
that there was combat in the area in which the 4th Infantry 
Division saw service between April 30 and October 31, 1968, 
and that certain units of the 4th Infantry Division were in 
combat.  The appellant has specifically testified that he 
spent the last nine months of his second tour in Nha Trang, 
and service personnel records submitted prior to the March 
1991 Board decision showed his second tour ended in September 
1969.  Correlating his testimony with his service records 
shows he was in Nha Trang from about January 1969.  The 
veteran has also reported on VA examination in October 1987 
that he began his second tour of duty in Vietnam in Cam Rahn 
Bay, from which he went very shortly to Nha Trang for a brief 
period.  His service personnel record shows his assignment to 
the 129th Maintenance Support Company began on October 4, 
1968.  The OR-LL show Nha Trang was the base camp for IFFV, 
and the air base there came under fire on three occasions in 
September 1998.  Two of those occasions were before the 
veteran's second tour of duty in Vietnam began, and the third 
was on the afternoon of the first day of his second tour of 
duty (September 22, 1968).  It must necessarily, then, have 
been at a time when he was elsewhere, as he has said that he 
first went to Cam Rahn Bay.  The OR-LL do not provide 
evidence of the appellant's exposure to combat.

The appellant marked in the margins of the OR-LLs to indicate 
that he was at certain places at certain times.  To the 
extent the annotations were submitted to show the appellant 
engaged in combat or experienced the carnage he reported as a 
combatant, the allegations are inconsistent and contradictory 
to his earlier testimony, and thus for the reasons stated 
above, incredible.  His testimony does not gain credibility 
or establish that he engaged in combat because he made notes 
in the margins of a historic document that he obtained after 
his initial testimony implying the time and place of the 
alleged reconnaissance missions in Vietnam.

The record in this case is distinguishable from that in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), in which the 
appellant first described his experience in detail, then 
produced records tending to corroborate his accounts.  In the 
instant case, the appellant has made either vague reports of 
events, such as placing himself in an area of operations 
generally, or has alleged his performance of duties the fact 
of which was previously rejected by the Board.  Moreover, in 
Suozzi, the specific allegations of the claimant as to events 
of a specific date were consistent with his duties as a 
clerk, and he produced new and material evidence showing the 
occurrence of events consistent with those duties and his 
allegations.  In the instant case, the appellant has not 
alleged activities consistent with his officially assigned 
duties.  The appellant's variations in reports of where, when 
and with whom he was on reconnaissance missions or other 
duties tend to diminish rather than enhance his credibility.  
It is clear that the appellant's reports have several 
elements that he combines and recombines.  The OR-LLs are not 
probative of the appellant's involvement in any of the 
actions reported therein or of his exposure to any of the 
stressors he has reported.  

Although the OR-LLs in conjunction with the appellant's DA 
20, which shows his assignment to the 4th Infantry Division, 
reveal the appellant was in a highly combatant area, they do 
not confirm his participation in any of the various missions 
or duties he has reported, nor do they offer evidence that he 
sustained psychic trauma in those places at those times.  

The March and November 1996 and the December 2001 statements 
from the VA hospital administrator reporting comments from 
the veteran's medical record, and the July 1996 statement 
directly from the appellant's attending physician, are new, 
but in the same posture as Dr. Mujica's opinion.  The 
statements opine a connection between the diagnosed PTSD and 
the appellant's military service, specifically, as in the 
July 1996 statement, combat exposure during the Tet offensive 
when Pleiku was overrun.  These medical statements, like Dr. 
Mujica's opinion, are based on history provided by the 
appellant.  They are after-the-fact opinions of medical 
nexus, which cannot constitute evidence of an in-service 
stressor.  Moreau, 9 Vet. App. at 396.

The VA PTSD evaluation of November 1996 has the first 
instance of the appellant's explicit allegation that his MOS 
during his first period of service was infantryman (11B).  
The appellant's DA 20, which showed his MOS, his awards, 
decorations, and other administrative records, are all 
consistent with his duties being as he initially reported 
them, i.e., a cook, and not as represented by the appellant 
in November 1996.  His allegations of a combat MOS are 
patently contradicted by the official record, and his 
assertions that he engaged in one of the most highly 
specialized infantry operations, Long Range Reconnaissance 
Patrol, is not credible.  The assertion or implication that 
he served as a cook on such light-geared, fast-moving patrols 
merely heightens the incredibility of the testimony.

The appellant also stated he saw a friend, a first sergeant, 
killed in front of him at Pleiku.  That statement is a 
variation on testimony first put into the record in November 
1985, when the death of his friend was reported as occurring 
while in a convoy, and much modified thereafter, to include 
having been modified to reflect that the friend was not 
killed, but wounded, and that he did not actually witness the 
wounding, but saw his friend several days later.  The CRUR 
could not corroborate that death or wounding in action.  The 
inconsistency of the appellant's account combined with the 
lack of official corroboration is overwhelming evidence that 
the event did not happen.

The appellant also reported shelling and bombing on Dragon 
Mountain and pulling perimeter duty during which he had to 
set Claymore mines.  The Board rejects this report as 
evidence of participation in combat, because such duty is not 
reflected in the appellant's personnel records nor is it 
consistent with his initial, credible reports of his duties 
in Vietnam.  38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

A January 1997 letter from the RO informed the veteran of the 
potential for verifying his allegations that various events 
occurred through official sources.  The letter requested the 
veteran to provide the dates, places, and descriptions of 
alleged stressful events, his unit of assignment to the 
company level at the time, other units involved, names, 
ranks, and units of any involved persons killed or wounded in 
action, and any other details he could provide.  In April 
1997, the RO requested NPRC and the appellant to provide 
copies of Morning Reports for the time the appellant had 
identified as significant to his claim.

The February 1997 VA examination report included the 
examiner's statement that he reviewed the available records.  
Apparently misconstruing a prior Board decision, the examiner 
noted the Board had found the appellant was not in Vietnam in 
the places he reported at the times he reported.  The 
appellant provided yet different versions of alleged combat 
activities, which the Board finds incredible.  His report of 
combat in Pleiku City in March 1968 to "get the Viet Cong" 
who had infiltrated the city must be deemed inherently 
incredible, because it is contradicted by the official 
record; the OR-LL furnished in February 1987 showed that 
fighting ceased in Pleiku City on February 7, 1968.  Thus, 
the February 1997 examiner's conclusion that the veteran's 
PTSD was not due to events in Vietnam was not completely 
tainted by the misunderstanding about the fact of the 
appellant's service in Vietnam.  To the extent that the 
specific stressor the appellant reported to him could not 
have happened as reported, the examiner's conclusion, that 
the appellant's PTSD was not due to the event reported by the 
appellant, was correct.

The appellant elaborated on the November 1996 report of 
setting perimeter mines when he first arrived at Pleiku in 
June 1967.  He reported his fear of being shot by either the 
enemy or his own side.  This account is likewise inherently 
at odds with both his service personnel record of having been 
a cook and his accounts, previously of record, of no combat 
experience in Vietnam.

The morning reports presented by the appellant in April 1997 
are uninformative about the appellant's exposure to stressful 
events in service.  They merely corroborate that in February 
1968 he was assigned to Headquarters and A Company, 704th 
Maintenance Battalion, 4th Infantry Division.  The reports 
are probative only that he could not have experienced a 
stressor in combat in Vietnam during the two week in February 
1968 when he was on leave.

The April 1998 testimony before the undersigned reiterated 
that he went on patrols, but he reported a different location 
and unit of assignment for them than he had previously 
reported.  The testimony does not provide a basis to alter 
the finding that he did not in fact go on reconnaissance 
patrols at all.  To the contrary, the inconsistency with and 
contradiction of his previous and oft repeated testimony that 
he was a cook who did not experience combat conditions, and 
the lack of corroboration of the unit assignment reinforce 
the finding of incredibility.

The appellant testified at length about his exposure to dead, 
burned, and dismembered bodies.  He reiterated October 1987 
testimony about gunships burning areas of Pleiku where 
prostitutes lived and November 1985 testimony about the 
overrun of Pleiku in February or March 1968.  His testimony 
about the time of events in Pleiku is contrary to the 
historical fact as noted in the OR-LL for the period.  As the 
CRUR stated in its September 1995 letter to the appellant, 
only specific incidents of events involving identified 
persons can be corroborated.

The Board does not find the appellant to be reporting 
discrete events in his change of the alleged location of 
certain events from Camp Holloway to Camp Enari, especially 
given that he has produced no evidence to place him at either 
camp at any specific time.  The testimony about assignment to 
an artillery support crew also is not credible as evidence of 
his engagement in combat absent credible corroboration.  
Nothing in his military record reflect training in artillery 
support.  The testimony that he saw in Germany or France the 
man he previously reported seeing killed in action is not 
relevant to his claim.  The Board does not find the 
uncorroborated, undetailed testimony of the appellant 
credible evidence of the occurrence of a stressor in Vietnam.

The Board does not find the appellant's testimony about 
participation in combat and stressful experiences in Vietnam 
to be incredible only because he alleges activities 
inconsistent with his MOS.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996) (engagement in combat with the enemy is 
not necessarily determined simply by reference to the 
existence or nonexistence of certain awards or MOSs).  The 
Board finds it incredible also because of its contradiction 
of and inconsistency with prior testimony found credible for 
the reasons stated above and because the collected OR-LLs of 
record do not even actually pertain to the appellant's 
assigned units during either period of service.

The appellant has produced a single piece of evidence, M. 
W.'s October 1998 statement, to corroborate his assertions 
that he engaged in alleged activity in Vietnam.  Without a 
presumption of credibility, it is not credible, and hence not 
satisfactory, evidence of the fact of the appellant's 
engagement in combat, or of exposure to any of the events 
subsequently deemed stressors by the physicians who have 
diagnosed PTSD.

First and foremost, it is not credible that the appellant 
waited 14 years from his September 1984 initial claim for 
service connection for PTSD to produce this statement, when 
the writer reported in 1998 that he had known the veteran for 
15 years.  By letter of October 12, 1984, VA requested the 
appellant to produce statements from persons familiar with 
the circumstances of his service in Vietnam.  He waited 14 
years to produce purported corroboration of his testimony by 
a person who asserts that he was a close friend of the 
appellant's in Vietnam and during the entire time the 
appellant prosecuted multiple claims and attempts to reopen 
the claim.  He waited 14 years, during which time VA 
repeatedly informed him that his claim was denied for lack of 
independent corroboration, and during which time he 
diligently sought corroboration of his alleged stressors from 
other sources.  If M. W.'s report of the appellant's 1969 
statements, or of his friendship with the appellant in 
Vietnam and of his renewal of that friendship during the 15 
years prior to writing his statement were genuine, it is 
reasonable to conclude that the appellant would have 
proffered such a statement from M. W. long before this.

Second, M. W.'s statement is not sworn.  38 C.F.R. § 3.200 
(2001).  Third, the unit designations reported are at too 
high a level to persuade the Board of the writer's and the 
appellant's service together.  Fourth, the appellant's 
alleged comments in Vietnam, as reported, are too vague to be 
credible evidence of specific stressors.  Finally, even if 
the appellant said, in 1969, what the statement in 1998 
attributes to him, the statement is not independent 
corroboration that the appellant experienced combat or any 
particular stressor.  At most, the statement is a report of a 
30-year old recollection of a conversation or conversations 
concerning reported events not witnessed by M.W.  
Consequently, the October 1998 statement by M. W. neither 
establishes that the appellant is a veteran of combat with 
the enemy within the meaning of 38 U.S.C.A. § 1154(b), or is 
otherwise more likely than not to have had the experiences he 
has alleged to be the stressors precipitating his PTSD.

In sum, the preponderance of the evidence of record presents 
a picture of a non-combatant Vietnam veteran who served as a 
cook and who did not engage in combat with the enemy or 
experience combat-related carnage, and readily said as much 
until about October 1981, when he began reporting an ever-
changing and evolving account of participation in heavy 
combat in many places and in multiple capacities.  These 
accounts are uncorroborated in the official record, and the 
lay statement offered as corroboration is both inadequate for 
the purpose and is itself not credible.  

The Board concludes that the appellant is not a veteran of 
combat whose testimony must be deemed credible unless 
rebutted by clear and convincing evidence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001).  He 
has not otherwise produced credible evidence of such 
probative value as to create equipoise in the evidence for 
and against finding that he experienced PTSD-precipitating 
stressors in service.  38 C.F.R. § 3.304(f) (2001).  In the 
absence of credible evidence that the appellant had PTSD-
precipitating stressors in service, the multiple diagnoses of 
PTSD and their attribution to events in Vietnam are not 
probative that the appellant's PTSD is a disability resulting 
from disease or injury incurred or aggravated by service.  
Moreau, 9 Vet. App. at 396; 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).


ORDER

1.  As new and material evidence has been presented or 
secured, the claim of entitlement to service connection for 
PTSD is reopened, and to that extent, the claim is granted.

2.  Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


